DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 have been examined in this application.  Claims 1-23 were originally pending, and claims 21-23 were cancelled in a preliminary amendment on 12/18/2018. This communication is the first action on the merits. 

Information Disclosure Statement
The IDS filed 12/18/2020 has been considered by the examiner. 

Claim Objections
Claims 2, 5, 9, 10, 17, and 18 are objected to because of the following informalities: 
Claim 2 recites “a user device configured to...receive output parameters” and claims 10 and 18 recite “receiving, using a user device, output parameters” – while the examiner ascertains that these are likely the same “output parameters” recited in independent claims 1, 8, and 16, the examiner recommends amending the limitation to recite “the output parameters” for the purposes of clarity. 
Claim 5 recites “The system of claim 1, further comprising: a user device activates an alarm when the perishable goods reach a selected freshness level” – but it appears claim 5 (which is a system), should read along the lines of: “The system of claim 1, further comprising: a user 
Claims 9 and 17 recite “transmitting, using a user device, consumer parameters to the storage device” – while the examiner ascertains that these are likely the same “consumer parameters” recited in the independent claims 1, 8, and 16, the examiner recommends amending the limitation to recite “transmitting, using a user device, the consumer parameters to the storage device” for the purposes of clarity. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a current freshness module to determine a current freshness parameter…” of claims 1, 8, and 16 
“a freshness projection module to determine predicted freshness parameters…” of claims 1, 8, and 16
“a meshing module to determine output parameters…” of claims 1, 8, and 16
Applicant’s specification appears to describe these modules in [0045]: “The current freshness module 92, the freshness projection module 94, and the meshing module 96 may be implemented in software as applications executed by the processor of freshness management system 90.” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 8, and 16 – the claims lack sufficient antecedent basis for the limitation “the current freshness parameters” (emphasis on plurality) as they only mention “a current freshness parameter of the perishable goods” (singular). Therefore the claim is rendered indefinite as it is unclear whether there is only a single “a current freshness parameter” for the each of the perishable goods (plural). See Ex Parte Miyazaki, 89 USPQ2d 1207, 1211, (Bd. Pat. App. & Int. 2008), holding “if a claim is amenable to two or more plausible claim constructions” the claim may be rejected as indefinite during prosecution.  
For the purposes of examination, the examiner interprets the claim to require one or more current freshness parameters for the perishable goods. Claims 2-7, 9-15, and 17-20 are also rejected as they depend from claims 1, 8, and 16 respectively. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1, 8, and 16 recite limitations for monitoring the freshness of perishable goods, by storing consumer parameters and historical freshness parameters associated with the perishable goods;  93855US02 (U300865US2)3analyzing the historical freshness parameters and the consumer parameters, determining a current freshness parameter of the perishable goods in response to the historical freshness parameters; determining predicted freshness parameters of the perishable goods in response to the historical freshness parameters and the consumer parameters; and determining output parameters 
(Step 2A Prong One) All of the functional limitations above recited by claims 1, 8, and 16, under the broadest reasonable interpretation, are processes that are capable of being performed in the human mind, but for the recitation of generic computer components (i.e. storage device, freshness management system including software modules, computer program product and computer-readable medium including instructions, and a processor). “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)).” (see MPEP § 2106.04(a)(2), subsection III). Therefore, as “[T]he "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions” (MPEP § 2106.04(a)(2), subsection III), and all of the claimed limitations above, under the broadest reasonable interpretation, amount to mental processes including those such as observation, evaluation, judgment, and opinion, the limitations for “monitoring the freshness of perishable goods” recited by claims 1, 8, and 16 fall under the “mental processes” grouping of abstract ideas.
(Step 2A Prong Two) The additional elements recited in claims 1, 8, and 16 are not sufficient to integrate the judicial exception (i.e. abstract idea) into a practical application because they amount to mere instructions to apply the abstract idea of monitoring the freshness of e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” See MPEP 2106.05(f). Implementing an abstract idea on a generic computer, does not integrate the abstract idea into a practical application. Therefore, since all of the additional elements in the claims are merely generic computer elements invoked as tools to perform the abstract idea, or are merely generic computer elements used in their ordinary capacity (e.g. storing data in the case of the storage device), the claims do not recite anything that integrates the abstract idea into a practical application. 
(Step 2B) Claims 1, 8, and 16 do not recite anything that amounts to significantly more than the recited abstract idea, whether the elements are considered alone or in an ordered combination.  As described above, the claims recite mere instructions to apply the abstract idea of monitoring the freshness of perishable goods using generic computers/computer components (i.e. storage device, freshness management system including current freshness module, freshness project module, meshing module, computer program product with instructions, computer readable medium, and  processor), and the generic computer components are merely used in their ordinary Versata and OIP Techs.  Therefore, nothing in claims 1, 8, and 16, whether considered alone or in an ordered combination, amount to significantly more than the abstract idea. 
(Dependent Claims) Dependent claims 2-7, 9-15, and 17-20, considered as a whole, are still directed to the abstract idea identified in the independent claims 1, 8, and 16 above and do not recite anything that integrates the abstract idea into a practical application or amounts to significantly more. For example, the use of the user device in claims 2-3, 9-11, and 17-19 to transmit or receive data, and the use of the one or more generically recited sensors for monitoring and transmitting data in claims 6 and 14 are merely extrasolution activity (e.g., mere data gathering in conjunction with a law of nature or abstract idea), and the courts have found such functions for “receiving or transmitting data” as well-understood, routine, and conventional. See MPEP 2106.05(d)(II) citing Symantec, TLI Communications, OIP Techs., and buySAFE
Therefore, as the claims recite an abstract idea, and do not recite anything that integrates the abstract idea into a practical application or amounts to significantly more, claims 1-20 are ineligible under § 101. 

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 16 does not fall within at least of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “A computer program product tangibly embodied on a computer readable medium” of claim 16 encompasses transitory signals per se. The specification does not include any explicit definition of computer readable medium that excludes a signal. The further recitation of “instructions” in claim 16 only serves to limit the content carried by the electromagnetic waves. Also note that merely adding the words “tangibly embodied on a computer readable medium” does not overcome the presumption that a computer readable medium encompasses signals per se (“Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter.”). See MPEP 2106.03 section I. Claims 17-20 are also rejected as depending from claim 16. 
It is suggested to applicant that the term “a computer readable medium” of claim 16 be amended to recite “a non-transitory computer readable medium” to overcome this rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-12, and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 20140252085 A1 to Kim et al. (Kim).

Claim 1: Kim teaches: 
A system for monitoring the freshness of perishable goods (Kim: ¶ 0029 product quality monitoring system), the system comprising: 
a storage device (Kim: Fig. 1, product distribution history DB 100, as described in ¶ 0030 and ¶ 0033) to store consumer parameters (Kim: ¶ 0033 product distribution history DB “stores the atmospheric information transferred from the RFID tag 130 together with the 
a freshness management system coupled to the storage device (Kim: Fig. 1 and ¶ 0030, ¶ 0035 showing product quality monitoring system includes a product quality predicting server coupled to the product distribution history DB), the freshness management system including: 
a current freshness module to determine a current freshness parameter of the perishable goods in response to the historical freshness parameters (Kim: at least ¶ 0035-0039, ¶ 0052 showing using the historical information from the product distribution history DB to determine a current quality or freshness); 
a freshness projection module to determine predicted freshness parameters of the perishable goods in response to the historical freshness parameters and the consumer parameters (Kim: ¶ 0050-0052 also showing the product quality predicting server may predict a future quality index based on the average temperature and humidity information, i.e. historical freshness parameters as per above); and 
a meshing module to determine output parameters in response to at least one of the historical freshness parameters, the consumer parameters, the current freshness parameters, and the predicted freshness parameters (Kim: Figs. 3 and 4 and ¶ 0047-0051 showing display of the various output parameters determined by 

Claim 2: Kim discloses the limitations of claim 1 and further discloses: 
a user device (Kim: Fig. 3, ¶ 0030, ¶ 0047 user terminal) configured to transmit the consumer parameters to the storage device (Kim: ¶ 00356 user terminal captures QR code, i.e. identifier, and as per ¶ 0035 “ the product quality predicting server 110 provides the identifier of the RFID tag 130 provided from the user terminal to the product distribution history DB 100”) and receive output parameters from the freshness management system (Kim: at least ¶ 0036 showing “The user terminal 120 receives a quality index of the product to which the QR code is attached, from the product quality predicting server 110”)

Claim 3: Kim discloses the limitations of claim 2 and further discloses: 
wherein: the user device transmits the consumer parameters through at least one of passive transmission, active transmission, and automatic transmission (Kim: ¶ 0036 showing “The user terminal 120 is automatically connected with the product quality predicting server 110 through the QR code capture, and provides the identifier of the RFID tag 130 to the connected product quality predicting server 110”, i.e. automatic; in addition, the scanning of the QR code by the user terminal may also be interpreted as an active means of causing the transmission)

Claim 4: Kim discloses the limitations of claim 1 and further discloses: 
wherein: the output parameters are configured as at least one of a map displaying time- based locations of the perishable goods along with the output parameters at the time-based locations, a data table of output parameters, and a freshness versus time graph (Kim: ¶ 0036 showing quality index provided to the user terminal as an output, which as per Fig. 3 and ¶ 0047-0049 includes at least a data table with production/processing information, a freshness level, and a graph of freshness over time; Fig. 4 and ¶ 0050-0051 further show an output of a current quality, a quality vs time graph, temperature over time graph, and an amount of bacteria over time graph) 

Claim 6: Kim discloses the limitations of claim 1 and further discloses: 
at least one sensor (Kim: ¶ 0031 and Fig. 1 RFID tag 130) configured to monitor the historical freshness parameters of the perishable goods and transmit the historical freshness parameters to the storage device (Kim: ¶ 0031 showing RFID tag, i.e. sensor, measures and stores state information such as temperature, humidity, illumination associated with the perishable good and stores it in the product distribution history DB)

Claim 8: See the rejection of claim 1 above reciting analogous limitations. Note Kim also teaches a method/process (Kim: ¶ 0007-0009, ¶ 0022, ¶ 0038-0039).
Claims 9/10: See the rejection of claim 2 above. 
Claim 11: See the rejection of claim 3 above. 
Claim 12: See the rejection of claim 4 above. 
Claim 14: See the rejection of claim 6 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140252085 A1 to Kim et al. (Kim) in view of US 20160162715 A1 to Luk et al. (Luk).

Claim 5: Kim discloses the limitations of claim 1. With respect to the limitation: 
a user device activates an alarm when the perishable goods reach a selected freshness level


Claim 13: See the rejection of claim 5 above. 

Claim 16: Kim teaches: 

storing, using a storage device (Kim: Fig. 1, product distribution history DB 100, as described in ¶ 0030 and ¶ 0033), consumer parameters (Kim: ¶ 0033 product distribution history DB “stores the atmospheric information transferred from the RFID tag 130 together with the container information”, see table 1 showing identifier of packing container and Fig. 3 left side showing other product identification information and dates) and historical freshness parameters associated with the perishable goods (Kim: ¶ 0033, ¶ 0048-0049 and Fig. 3 showing historical temperature/humidity information and other history associated with the product); 
analyzing, using a freshness management system (Kim: Fig. 1 and ¶ 0030, ¶ 0035 showing product quality monitoring system includes a product quality predicting server coupled to the product distribution history DB), the historical freshness parameters and the consumer parameters (Kim: ¶ 0035 showing product quality predicting server receives the identifier of the product/container and the historical information in order to calculate quality information of the corresponding product), 
the freshness management system coupled to the storage device (Kim: Fig. 1 and ¶ 0030, ¶ 0035 showing product quality monitoring system includes a product quality predicting server coupled to the product distribution history DB), 
the freshness management system including: 
a current freshness module to determine a current freshness parameter of the perishable goods in response to the historical freshness parameters (Kim: at least 
a freshness projection module to determine predicted freshness parameters of the perishable goods in response to the historical freshness parameters and the consumer parameters (Kim: ¶ 0050-0052 also showing the product quality predicting server may predict a future quality index based on the average temperature and humidity information, i.e. historical freshness parameters as per above); and 
a meshing module to determine output parameters in response to at least one of the historical freshness parameters, the consumer parameters, the current freshness parameters, and the predicted freshness parameters (Kim: Figs. 3 and 4 and ¶ 0047-0051 showing display of the various output parameters determined by the server and displayed on the user device such as graphs of quality level, freshness, temperature, and humidity over time)
While Kim teaches all of the functional limitations described above performed by a product quality monitoring system including a product history database and a product quality predicting server, i.e. a computer program product in that the functions are programmed to be performed by computer devices (Kim: ¶ 0029-0035), Kim is merely missing an explicitly mention of the disclosed invention being embodied as a computer program product on a computer readable medium with instructions that cause a processor to perform operations. However, Luk teaches a similar food product monitoring system embodied as instructions in a non-transitory computer readable medium that are executed by a processor (Luk: ¶ 0044-0047). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the computer program 

Claim 17: Kim/Luk teach claim 16. Kim, as modified above, further teaches: 
wherein the operations further comprise: transmitting, using a user device, consumer parameters to the storage device (Kim: ¶ 00356 user terminal captures QR code, i.e. identifier, and as per ¶ 0035 “ the product quality predicting server 110 provides the identifier of the RFID tag 130 provided from the user terminal to the product distribution history DB 100”)

Claim 18: Kim/Luk teach claim 16. Kim, as modified above, further teaches: 
wherein the operations further comprise: receiving, using a user device, output parameters from the freshness management system ((Kim: at least ¶ 0036 showing “The user terminal 120 receives a quality index of the product to which the QR code is attached, from the product quality predicting server 110”)

Claim 19: Kim/Luk teach claim 17. Kim, as modified above, further teaches: 
wherein: the user device transmits the consumer parameters through at least one of passive transmission, active transmission, and automatic transmission (Kim: ¶ 0036 showing “The user terminal 120 is automatically connected with the product quality predicting server 110 

Claim 20: Kim/Luk teach claim 16. Kim, as modified above, further teaches: 
wherein: the output parameters are configured as at least one of a map displaying time- based locations of the perishable goods along with the output parameters at the time-based locations, a data table of output parameters, and a freshness versus time graph (Kim: ¶ 0036 showing quality index provided to the user terminal as an output, which as per Fig. 3 and ¶ 0047-0049 includes at least a data table with production/processing information, a freshness level, and a graph of freshness over time; Fig. 4 and ¶ 0050-0051 further show an output of a current quality, a quality vs time graph, temperature over time graph, and an amount of bacteria over time graph)

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140252085 A1 to Kim et al. (Kim) in view of US 20170316489 A1 to Sampara et al. (Sampara).

Note: US 20170316489 A1 claims priority to U.S. Provisional Application No. 62/328,745 filed 4/28/2016, which provides support for the relied upon subject matter disclosed by the Sampara reference. 

Claim 7: Kim discloses claim 1. With respect to the limitation: 
wherein: the output parameters include alternative perishable goods when the perishable good does not satisfy consumer freshness ripeness requirements
While Kim teaches measurement of a perishable good quality index, freshness, residual expiration date, and a time when the foods are most delicious (Kim: ¶ 0015), Kim does not explicitly teach output parameters such as alternative perishable goods when the perishable good does not satisfy a customer freshness/ripeness requirements. However, Sampara teaches that when a perishable good does not satisfy consumer freshness/ripeness requirements, it is excluded from a customer inventory database (Sampara: ¶ 0021 “the system may record expiration dates of items in the customer inventory and may automatically remove items known to be expired from the estimated inventory of the customer”; also see ¶ 0029), wherein the customer inventory information is used to select recipes to suggest to the customer via a user interface output (Sampara: ¶ 0030-0031 “one or more recommended recipes may be selected from a recipe database to recommend to a customer based on at least a customer inventory information associated with the customer”; ¶ 0035, ¶ 0040 also shows determining if there are missing ingredients, and whether missing ingredients/alternative recipes may be suggested as a substitute for another item in the customer inventory). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the recommendation of recipes using a customer inventory while excluding expired goods of Sampara in the food quality monitoring system of Kim, with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problem that “shoppers often do not remember what items are already in their refrigerator or cabinet and end up wasting food” (Sampara: ¶ 0010). 

Claim 15: See the rejection of claim 7 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                              
February 19, 2021